

117 HR 3971 IH: Double Dip Elimination Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3971IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Arrington (for himself, Mr. Hern, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to prevent concurrent receipt of unemployment benefits and Social Security disability insurance, and for other purposes.1.Short titleThis Act may be cited as the Double Dip Elimination Act.2.Disqualification on receipt of disability insurance benefits in a month for which unemployment compensation is received(a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended by adding at the end the following:(D)(i)If for any week ending within a month an individual is paid unemployment compensation, such individual shall be deemed to have engaged in substantial gainful activity for such month.(ii)For purposes of clause (i), the term unemployment compensation means—(I)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and(II)trade readjustment allowance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.)..(b)Trial work periodSection 222(c) of the Social Security Act (42 U.S.C. 422(c)) is amended by adding at the end the following:(6)(A)For purposes of this subsection, an individual shall be deemed to have rendered services in a month if the individual is paid unemployment compensation for any week ending within such month.(B)For purposes of subparagraph (A), the term unemployment compensation means—(i)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and(ii)trade readjustment allowance under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.)..(c)Data matchingThe Commissioner of Social Security shall implement the amendments made by this section using appropriate electronic data.(d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially apply for disability insurance benefits on or after January 1, 2022, and are paid unemployment compensation for any week ending on or after January 1, 2022.